                                                                                 SIGNED.

FORM eorfssc (revised 08/09/18)                                                   Dated: December 28, 2020




                                                                                 _________________________________
                                                                                 Paul Sala, Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF ARIZONA

In re:                                                       Case No.: 2:20−bk−00863−PS

   DAVID S. KINYON                                           Chapter: 7
   45239 N. 16th Street
   New River, AZ 85087
   SSAN: xxx−xx−7948
   EIN:

   MICHELLE R. KINYON
   45239 N. 16th Street
   New River, AZ 85087
   SSAN: xxx−xx−1736
   EIN:

Debtor(s)


                 ORDER SETTING HEARING ON REAFFIRMATION AGREEMENT

   This matter is before the Court pursuant to Debtor(s) Application for Reaffirmation of a debt with
FREEDOMROAD FINANCIAL in the amount of $ 15,544.73. After due consideration of the Reaffirmation
Agreement, and the applicable law, the record herein, and under the present posture of the case, the Court finds the
Reaffirmation Agreement might impose an undue hardship on the Debtor(s) pursuant to 11 U.S.C. § 524. The Court
will set a hearing on this matter.

   PER THE COURT'S GENERAL ORDER 20−3, THIS WILL BE A TELEPHONIC HEARING, CALL
(877)402−9757 ACCESS CODE 4376956 TO MAKE AN APPEARANCE AT THIS HEARING.

Once you connect to the call, please place your phone on mute until your case is called. It is not necessary to
announce your presence until your case is called and Judge Sala asks for appearances.


   IT IS ORDERED setting a hearing on the Reaffirmation Agreement on FEBRUARY 9, 2021, at 1:30 P.M. at the

     United States Bankruptcy Court, 230 North First Avenue, 6th Floor, Courtroom 601, Phoenix, Arizona 85003.
     Mohave County Superior Court, 2225 Trane Road, Courtroom R, Bullhead City, Arizona 86442.

   IT IS FURTHER ORDERED directing counsel to appear at the hearing along with the Debtor.

  IT IS FURTHER ORDERED directing the Clerk's Office to immediately provide notice of this Order to the
Debtor, Debtor(s) counsel and interested parties.


         Case 2:20-bk-00863-PS         Doc 63      Filed 12/28/20         Entered 12/28/20 09:41:21         Desc
                                                     Page 1 of 2
SIGNED AND DATED ABOVE




    Case 2:20-bk-00863-PS   Doc 63   Filed 12/28/20   Entered 12/28/20 09:41:21   Desc
                                       Page 2 of 2
